Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device wherein a set of first leads extending along a first direction, a set of second leads spaced apart from the first leads along the first direction, respective ones of the second leads extending along the first direction, (Williams et al., 2018/0331067; KANDEDA, 6,049,123), it fails to teach either collectively or alone, wherein set of second leads, respective ones of the second leads extending outward from the second side along the first direction; and a thermal pad, including a first portion extending along a portion of the fifth side, and a second portion extending along a portion of the third side from an end of the first portion and a first portion extending along a second direction, the second direction being orthogonal to the first direction, the first portion coplanar with the first and second leads in a plane of the first and second directions, and a second portion extending from an end of the first portion along a direction at a non-zero angle to the plane of the first and second directions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-22  are allowed.
Claim #1
A set of second leads, respective ones of the second leads extending outward from the second side along the first direction; and a thermal pad, including a first portion extending along a portion of the fifth side, and a second portion extending along a portion of the third side from an end of the first portion.
Claim #3 and 7
Second portion of the thermal pad extends at a non-zero angle to the plane of the fifth side of the package structure, and wherein the non-zero angle is greater than 15 degrees and less than 90 degrees.

Claim #5 and 9
The second portion of the thermal pad extends along at least, a portion of the beveled portion of the third side of the package structure.
Claim #11
A first portion extending along a second direction, the second direction being orthogonal to the first direction, the first portion coplanar with the first and second leads in a plane of the first and second directions, and a second portion extending from an end of the first portion along a direction at a non-zero angle to the plane of the first and second directions.

Claim #16
A thermal pad spaced apart from the first leads and from the second leads, the thermal pad including, a first portion extending along a second direction orthogonal to the first direction, the first portion coplanar with the first and second leads.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
03/27/2021
/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816